Order entered October 18, 2017




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-16-01026-CV

                            IN RE ESTATE OF GARY WAYNE LUNA

                             On Appeal from the Probate Court No. 1
                                      Dallas County, Texas
                              Trial Court Cause No. PR-15-02365-1

                                            ORDER
       By order dated August 17, 2017, we directed Dallas County District Clerk John F.

Warren to file a clerk’s record containing the items required by Texas Rule of Appellate

Procedure 34.5(a) and any items designated by the parties. See TEX. R. APP. P. 34.5. We further

directed court reporter Jackie Galindo to file a reporter’s record of the heirship proceedings as

designated by the parties, including the record of the July 20, 2015 “hearing on motions.” Both

the clerk’s record and the reporter’s record were to be filed by August 28, 2017. To date,

however, they have not been filed. Accordingly, we ORDER Mr. Warren and Ms. Galindo to

file the requested records no later than October 26, 2017.

       We DIRECT the Clerk of the Court to send a copy of this order to Mr. Warren, Ms.

Galindo, and the parties.

                                                      /s/    CRAIG STODDART
                                                             JUSTICE